Case: 14-10431   Date Filed: 11/05/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10431
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:13-cr-00077-RH-CAS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                versus

JOSE ALVARO MARTINEZ-PALOMARES,
a.k.a. Ramon Gerardo Soldevilla Viera,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (November 5, 2014)

Before MARTIN, JULIE CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-10431     Date Filed: 11/05/2014   Page: 2 of 2


      Gwendolyn Spivey, counsel for Jose Martinez-Palomares, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion is GRANTED,

and Martinez-Palomares’s convictions and sentences are AFFIRMED.




                                         2